Citation Nr: 0931965
Decision Date: 08/05/09	Archive Date: 09/03/09

DOCKET NO.  05-03 211	)	DATE AUG 05 2009
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS).  

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Boards own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

An October 2006 Board decision denied a rating in excess of 10 percent for bilateral tinnitus and also remanded a claim of entitlement to service connection for ALS and a claim of entitlement to an initial compensable evaluation for bilateral hearing loss.  In June 2009, the Board was informed that the Veteran died prior to the issuance of the October 2006 Board decision.  Evidence verifying his death was received in July 2009.  As a matter of law, appellants claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Accordingly, the October 24, 2006, Board decision addressing the issues of entitlement to increased ratings for bilateral hearing loss and tinnitus and entitlement to service connection for ALS is vacated.


	                        ____________________________________________
	BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans Appeals
Citation Nr: 0632924	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  05-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS).  

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from March 1963 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

On VA Form 9's which were received in February and April 
2005, the veteran indicated that he was requesting a video 
conference hearing to be conducted by a Veteran's Law Judge.  
In January 2006, the veteran's representative informed VA 
that the veteran would be unable to attend his requested 
video conference hearing for medical reasons.  

The issues of entitlement to service connection for ALS and 
entitlement to an initial compensable evaluation for 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
schedular evaluation in excess of 10 percent for tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to an initial rating in excess of 10 percent for 
tinnitus

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

A rating decision of September 2004 granted service 
connection for the veteran's tinnitus and assigned a 10 
percent evaluation effective from May 7, 2004, the date of 
receipt of the claim.  The veteran appealed that decision to 
the Board.

The veteran's service-connected tinnitus has been assigned 
the maximum rating available for tinnitus under the rating 
schedule.  38 C.F.R. § 4.87, Diagnostic Code 6260.  

The Board notes that in Smith v. Nicholson, 19 Vet. App. 63, 
78, (2005) the United States Court of Appeals for Veterans 
Claims (Court) held that the pre-1999 and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required the assignment of 
dual ratings for bilateral tinnitus.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  A separate 10 percent 
evaluation for tinnitus in each ear cannot be assigned.  

An extra-schedular rating is authorized when a service-
connected disability cannot be practicably evaluated under 
the rating schedule because it is of such an extraordinary 
nature that the rating criteria are inadequate to evaluate 
it, because of such related factors as causing marked 
interference with employment or requiring frequent 
hospitalization.  38 C.F.R. § 3.321(b)(1).  The Board lacks 
the authority to award an extraschedular rating in the first 
instance, but if the evidence supports such a rating, the 
Board must refer the case to a VA officer authorized to make 
such an award.  VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 
88 (1996).  There are no extra-ordinary features of the 
service-connected tinnitus that render the schedular rating 
criteria inadequate and the veteran has not alleged such fact 
pattern.

Ordinarily, where the veteran has appealed the initial 
evaluation assigned, the severity of his disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, as 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear and the 
veteran is already receiving the schedular maximum under 
Diagnostic Code 6260, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is not warranted.  The appeal is denied.  


REMAND

In a September 2006 Informal Hearing Presentation, the 
veteran's representative reported that the veteran's hearing 
loss had increased in severity since the last time he was 
evaluated by VA for compensation purposes.  The last time the 
veteran's hearing loss was evaluated by VA for compensation 
purposes was in August 2004.  Given the allegations of 
worsening disability, the veteran must be afforded a new 
audiological examination to determine the current level of 
severity of the service-connected bilateral hearing loss.  
See 38 U.S.C.A. § 5103A(d); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

The veteran has also claimed entitlement to service 
connection for ALS.  Associated with the claims file are 
private medical records dated from December 2003 to March 
2004.  A March 2004 record references a "Neurology 
Associates Form 99-1" as having information on the veteran's 
medical history.  This document has not been associated with 
the claims file.  It is not apparent to the Board if all 
records from Neurology Associates have been secured.  An 
attempt should be made to obtain any outstanding treatment 
records from the facility.  

On a VA Form 9 which was received in February 2005, the 
veteran indicated that he had submitted articles which show 
that ALS is more common in members of the military than those 
who did not serve.  A review of the claims file reveals that 
these articles have not been associated with the claims file.  
There is evidence in the claims file indicating that it had 
to be rebuilt and the above referenced evidence may have been 
misplaced by VA.  The veteran should be requested to again 
submit the evidence.  

Associated with the claims file are clinical records which 
document the current existence of ALS which the veteran has 
alleged was due to his active duty service.  No VA 
examination has been conducted with regard to the ALS claim.  
The veteran's representative has requested that the veteran 
be scheduled for a VA examination to determine the etiology 
of his ALS.  The VCAA requires VA to secure a medical 
examination or opinion if one is necessary to decide a claim 
for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 
3.159(c)(4).  Under the VCAA, a VA examination is considered 
necessary to the decision of a claim if there is competent 
evidence on file that a veteran has a current disability or 
persistent and recurring symptoms of disability that in turn 
may be associated with his active service but the medical 
evidence on file is insufficient to resolve the claim.  
38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  The Board finds the veteran should be 
afforded a VA examination to determine the nature, extent and 
etiology of any ALS found on examination.  

The veteran's representative has also requested that the 
veteran be provided with proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) as set out in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In view of the need to remand the case for 
reasons set forth above, the Board believes it appropriate to 
also direct that appropriate action be undertaken to deal 
with the holding of the Court in Dingess/Hartman.  

Accordingly, the issues of entitlement to service connection 
for ALS and entitlement to an initial compensable evaluation 
for bilateral hearing loss are REMANDED for the following 
action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2005); 
and the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for ALS since his discharge from 
active duty and obtain those records 
which have not already been associated 
with the claims file.  The Board is 
particularly interested in obtaining 
copies of the Neurology Associates "Form 
99-1" and any other outstanding 
treatment records or information.

3.  Contact the veteran and request that 
he submit copies of the treatises he 
referenced which discuss a link between 
ALS and active duty service.  

4.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of the veteran's 
claimed ALS.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should review pertinent 
documents in the veteran's claims file 
and include an annotation in the 
examination report indicating that he had 
reviewed the claims file.  If ALS is 
diagnosed, the examiner must express an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the ALS had 
its onset during active service or was 
otherwise linked to the veteran's active 
service.  A complete rationale for all 
opinions should be provided.  

5.  Schedule the veteran for a VA 
audiological examination to determine the 
current extent of severity of his 
bilateral hearing loss.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should review pertinent 
documents in the veteran's claims file 
and include an annotation in the 
examination report indicating that he had 
reviewed the claims file.  

6.  Then readjudicate the veteran's claim 
of entitlement to service connection for 
ALS and entitlement to an initial 
compensable evaluation for bilateral 
hearing loss.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


